DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 2-4, 6-8, 10-14 and 18.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Applicants' arguments, filed 05/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 fails to further limit the subject matter of claim 11 since claim 11 recites wherein the composition is a sublingual tablet and claim 18 recites wherein the composition may be in other forms besides a sublingual tablet, such as powders, granules, capsules, tablets, films, mouth dissolving tablets, and pellets. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-4, 6-8, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Velaga et al. (WO 2016/001885, Jan. 7, 2016).
Velaga et al. disclose a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carriers. The term “amorphous solid dispersion” refers to stable solid dispersions comprising amorphous solid drug substance and a carrier matrix (page 7). A process for preparing a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carriers comprises a) providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier in a solution, b) removing solvent from a solution obtained in step a), and c) recovering a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carrier. Providing a solution in step a) includes dissolving eliglustat hemitartrate and pharmaceutically acceptable carrier in a solvent (page 8). The mixture is stirred for a clear solution (page 18). Suitable pharmaceutically acceptable carriers include diluents such as lactose (page 8), disintegrants such as sodium starch glycolate, and glidants such as colloidal silicon dioxide (page 9). Suitable solvents include alcoholic solvents such as methanol. After dissolution in step a), optionally undissolved particles, if any, may be removed suitably by filtration, centrifugation, decantation, and any other known techniques (page 9). Suitable techniques which can be used for the removal of solvent include but not limited to rotational drying. The resulting compound obtained in step c) may be optionally further dried. Drying can be carried out in a vacuum over (page 10). Eliglustat hemitartrate together with one or more pharmaceutically acceptable excipients may be formulated as solid oral dosage forms such as tablets (page 11). 
Velaga et al. anticipate the instant claims insofar as disclosing a stable solid dispersion comprising amorphous eliglustat hemitartrate and one or more pharmaceutically acceptable carriers (i.e. premixing agents). 
In regards to the methods steps in instant composition claims 6, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As discussed above, the composition as claimed is the same as the composition of the prior art and thus, the claims are unpatentable even though the prior product was made by a different process. 
In regards to instant claims 12-14, since the composition of Velaga et al. is substantially the same as the claimed composition by comprising eliglustat and substantially the same pharmaceutically acceptable carrier (i.e. premixing agent), one of ordinary skill in the art would reasonably expect that the composition of Velaga et al. has substantially the same level of impurities under accelerated stability conditions as the claimed invention. 



Response to Arguments
	Applicant argues that Velaga et al. fails to disclose a pharmaceutical composition of Eliglustat with a suitable premixing agent. 
	The Examiner disagrees. Velaga et al. disclose on page 7 a solid dispersion comprising an amorphous for of eliglustat hemitartrate and one or more pharmaceutically acceptable carrier. Page 8 discloses wherein suitable pharmaceutically acceptable carriers include lactose. Instant claim 4 recites wherein the premixing agent may be lactose. As such, Velaga et al. do disclose a pharmaceutical composition of Eliglustat with a suitable premixing agent and Applicant’s argument is unpersuasive. 

	Applicant argues that Eliglustat premix for preparation of pharmaceutical compositions are stable and don’t require routine processing steps like wet granulation and drying; thereby reducing the overall cost and duration of manufacturing, and still providing a better storage stable pharmaceutical composition. 
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims are composition claims and are not method claims. Applicant finding that the claimed composition does not require wet granulation and drying does not mean that the claimed composition is not obvious. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
	Furthermore, Applicant has not shown wherein the claimed composition has a better storage stability compared to the composition of Velaga et al. It does not appear that the composition of Velaga et al. and the claimed composition would have different storage stability. Velaga et al. disclose on page 8 a process for preparing a solid dispersion comprising an amorphous form of eliglustat hemitartarate and one or more pharmaceutically acceptable carrier, which comprises a) providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier in a solution, b) removing solvent from a solution obtained in step a); and recovering a solid dispersion comprising an amorphous form of eliglustat hemitartarate and one or more pharmaceutically acceptable carrier. The instant specification discloses on page 5, lines 26-29 – page 6, lies 1-2 a process for preparation of stable amorphous Eliglustat premix comprising the steps of: (i) providing a solution of Eliglustat in a solvent; (ii) adding suitable premixing agent(s) and (iii) substantially removing the solvents from the solution to afford stable amorphous Eliglustat premix. Thus, Velaga et al. disclose substantially the same method of preparation as the claimed invention. Also, Velaga et al. disclose on page 8 wherein suitable pharmaceutically acceptable carriers include lactose. The instant specification discloses on page 5 wherein suitable premixing agents include lactose. Thus, the Velaga et al. and the claimed invention comprises substantially the same ingredients as well. Therefore, it is not clear why the composition of Velaga et al. would not have substantially the stability as the claimed invention. As such, Applicant’s argument is unpersuasive. 
 
	Applicant argues that the premix is not a mere admixture, rather it is in the form of a molecular dispersion wherein the drug particles are inseparably distributed over the surface of the premixing agent.
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not define the premix as a molecular dispersion wherein the drug particles are inseparably distributed over the surface of the premixing agent. The instant specification on page 4, lines 14-19 also do not provide such a definition for a premix. As such, it is not required for the prior art to teach such and Applicant’s argument is unpersuasive. 

Applicant argues that the compositions of Velaga are physically unstable. The amorphous forms of Velaga have dosing issues due to transition to crystalline forms on exposure to humidity and temperature. The Velaga compositions have a deliquescent property, due to which it is difficult to get a free-flowing form of the amorphous dispersion, which in turn leads to formulation processing issues. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not provided objective evidence to support these allegations. Therefore, Applicant’s argument is unpersuasive since it is unclear if Applicant’s allegation is factual. Furthermore, it would have been obvious to one of ordinary skill in the art that the composition of Velaga does not have dosing issues since Velaga discloses on page 2, fourth paragraph wherein improper dosing is a known issue, but the composition is stable. Moreover, the instant claims do not define stable to mean not deliquescent. The composition of Velaga being stable by the drug not converting to a crystalline form over time still meets the instant claims limitation of stable (see page 2, fourth paragraph of Velaga). As such, Applicant’s argument is unpersuasive.  

Applicant argues that the present premix is more stable and efficient over Velaga dispersion.
The Examiner does not find Applicant’s argument to be persuasive. Applicant argued above that the composition of Velaga is physically unstable. To now argue that the present premix is MORE stable and efficient over Velaga implies that the composition of Velaga is stable to a degree. It is unclear whether Applicant believes Velaga is stable or not. If Applicant believe that the composition of Velaga is stable to a degree then Velaga meets the instant claim limitation of “stable” since the instant claims do not define to what degree the composition is stable. 
Moreover, Applicant has not provided objective evidence to support this allegation. Therefore, Applicant’s argument is unpersuasive since it is unclear if Applicant’s allegation is factual. 

Applicant argues that Velaga contemplates Eliglustat hemitartrate as starting material however present invention can be used with free base or any other suitable salt thereof.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not exclude Eliglustat hemitartrate. Therefore, Velaga’s teaching of Eliglustat hemitartrate still meets the instant claims and the claimed invention is anticipated. As such, Applicant’s argument is unpersuasive. 

Applicant argues that the process of Velaga and the present process use different starting materials and no filtration is required in present process.
The Examiner does not find Applicant’s argument to be persuasive. The present process has eliglustat and tartaric acid as starting materials. Velaga et al. discloses on page 5 treating eliglustat with tartaric acid to obtain eliglustat hemitartarate. Therefore, the process of Velaga and the present process do not use different starting materials. Also, Velaga et al. disclose on page 5 that filtration is optional.  As such, Applicant’s argument is unpersuasive. 

 Applicant argues that there is no premixing agent used in Velaga, rather Velaga uses a carrier component. 
The Examiner disagrees. Page 5, lines 12-13 of the instant specification discloses wherein pharmaceutically acceptable excipients may also be termed premixing agents. As such, the carrier component of Velaga may be interpreted as a premixing agent and Applicant’s argument is unpersuasive.

Applicant argues that Velaga is a solid dispersion of amorphous Eliglustat and carrier whereas the present invention is a premix which is inseparable microscopically.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not limit the premix to be inseparable microscopically. Therefore, the prior art does not need to teach such. Also, Applicant has not specified how Velaga’s composition differs from the instant claims structurally such that it doesn’t meet the instant claims. Page 4, lines 14-15 of the instant specification defines the term premix as a combination of Eliglustat hemitartrate and at least one pharmaceutically acceptable excipient. Therefore, since Velaga et al. disclose a stable composition of amorphous eliglustat hemitartrate with one or more pharmaceutically acceptable excipient, Velaga et al. disclose a stable amorphous eliglustat premix. As such, Applicant’s argument is unpersuasive.  

Applicant argues that as seen in the Annexure-I attached to the Declaration filed on Jan. 31, 2022, the representative compositions of Velaga were sticky, non-flowing masses, whereas the premix of the invention was a fine, free-flowing, stable composition.
The Examiner does not find Applicant’s argument to be persuasive. The table at the top of page 22 of the instant specification discloses wherein a composition without a premixing agent is a gummy mass. However, the Declaration shows wherein a gummy mass still results even with a premixing agent as seen in experiments A and B. Experiment E does not result in a gummy mass and is free-flowing and physically stable. Experiment E differ from experiments A and B in that experiment E has no filtering step and experiment E additionally comprises magnesium aluminometasilicate. It is unclear whether the difference in results is due to the lack of a filtering step or the presence of magnesium aluminometasilicate. Velaga discloses on page 9, second complete paragraph that filtration is optional. Therefore, if the difference in results is due to lack of a filtering step, such showing is unpersuasive since Velaga does not require a filtering step and as such it cannot be said that Velaga discloses a composition that is not free-flowing and stable. If the result is due to the presence of magnesium aluminometasilicate, the instant claims do not recite wherein the composition requires magnesium aluminometasilicate. Therefore, the stability obtained from a composition comprising magnesium aluminometasilicate is not required in the instant claims. As discussed above, the instant claims do not define stable to mean not deliquescent. The composition of Velaga being stable by the drug not converting to a crystalline form over time still meets the instant claims limitation of stable (see page 2, fourth paragraph of Velaga). As such, Applicant’s argument is unpersuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 2-4, 6-8, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velaga et al. (WO 2016/001885, Jan. 7, 2016).
The instant claims have been rejected as being anticipated, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Velaga et al. will be interpreted as though it differs from the instant claims insofar as not disclosing a stable amorphous eliglustat premix composition with at least one pharmaceutically acceptable excipient, which is formed by the method disclosed in claim 6. 
However, Velaga et al. disclose a process for preparing a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carriers comprises a) providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier in a solution, b) removing solvent from a solution obtained in step a), and c) recovering a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carrier. Providing a solution in step a) includes dissolving eliglustat hemitartrate and pharmaceutically acceptable carrier in a solvent (page 8). The mixture is stirred for a clear solution (page 18). Suitable pharmaceutically acceptable carriers include diluents such as lactose (page 8), disintegrants such as sodium starch glycolate, and glidants such as colloidal silicon dioxide (page 9). Suitable solvents include alcoholic solvents such as methanol. After dissolution in step a), optionally undissolved particles, if any, may be removed suitably by filtration, centrifugation, decantation, and any other known techniques (page 9). Suitable techniques which can be used for the removal of solvent include but not limited to rotational drying. The resulting compound obtained in step c) may be optionally further dried. Drying can be carried out in a vacuum (page 10).
Although Velaga et al. do not disclose adding a pharmaceutical acceptable carrier (i.e. premixing agent) after providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier, and additionally adding more pharmaceutical acceptable carrier (i.e. premixing agent) in an additional step, Velaga et al. disclose wherein there may be more than one pharmaceutically acceptable carrier and selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. 
In regards to instant claim 6 reciting adding organic solvent after adding the premixing agent, Velaga et al. disclose wherein the solvent dissolves the eliglustat hemitartrate and pharmaceutically acceptable carrier. Therefore, it would have been obvious to one of ordinary skill in the art to have added solvent to the solution obtained in step (c) in order to dissolve the pharmaceutically acceptable carriers (i.e. premixing agents) added. 
In regards to instant claim 6 reciting sieving the after drying, Velaga et al. disclose filtering before drying. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. 
In regards to instant claims 12-14, in addition to what is discussed in the 102 rejection, since a method of preparing the claimed composition is obvious from the teachings of Velaga et al., a composition with the claimed amount of impurities is obvious as well. 

Response to Arguments
Applicant argues that the premix is storage stable.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not define stable to mean storage stable. As such, Applicant’s argument is unpersuasive.

Applicant argues that the drug and the premixing agent are present in the premix composition in such a way that the drug is inseparable from the premixing agent microscopically.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not require the drug to be inseparable from the premixing agent. As such, it is not necessary for the prior art to teach such and Applicant’s argument is unpersuasive.

Applicant argues that the premix results in a pharmaceutical dosage form which is prepared with minimum number of steps.
The Examiner does not find Applicant’s argument to be persuasive. Independent claim 1 is a composition claim and not a method claim. As such, the claimed invention being prepared with a minimum number of steps does not overcome a prior art that teaches the claimed composition. As discussed above, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Therefore, Applicant’s argument is unpersuasive.

Applicant argues that the resulting pharmaceutical composition is storage stable under stress condition for at least 12 months.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the instant claims do not define stable to mean storage stable. Therefore, it is not required for the prior art to teach storage stable under stress condition for at least 12 months. As such, Applicant’s argument is unpersuasive.

Applicant argues that Velaga is silent about any premix or more particularly Eliglustat premix and its higher stability. Velaga merely discloses solid dispersions of amorphous eliglustat hemitartrate, which Applicant has demonstrated are unstable and deliquescent in nature. 
The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above.

Applicant argues that an eliglustate premix comprises only drug and premixing agent in an inseparable premix composition, whereas Velaga prepares an amorphous dispersion of Eliglustat hemitartrate and carrier.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection and above, the instant claims do not limit the drug and premixing agent to be inseparable. Therefore, the prior art does not need to teach such. Also, page 4, lines 14-15 of the instant specification defines the term premix as a combination of Eliglustat hemitartrate and at least one pharmaceutically acceptable excipient. Therefore, since Velaga et al. disclose a stable composition of amorphous eliglustat hemitartrate with one or more pharmaceutically acceptable excipient, Velaga et al. disclose a stable amorphous eliglustat premix. As such, Applicant’s argument is unpersuasive.  

Applicant argues that the claimed invention does not require filtration, whereas Velaga dissolving the Eliglustat hemitartrate with the carrier in solvent leads to un-dissolved particles which need to be filtered. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Velaga discloses on page 9, second complete paragraph that filtration is optional. As such, Applicant’s argument is unpersuasive.

Applicant argues that the dispersion of Velaga is deliquescent, is not free flowing, and is not storage stable.
The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above.

Applicant argues that in the absence of any supporting stability data or any impurity profile in Velaga and in view of the results shown in the Declaration filed on Jan. 31, 2022, Velaga asserting that their composition is stable is not credible.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the instant claims do not define the type of stability required. Velaga disclosing on page 2, fourth paragraph that the dispersion is stable in that the drug does not convert to crystalline forms over time still meets the stable limitation in the instant claims. Applicant has not shown wherein the composition of Velaga is not stable in this manner. As such, Applicant’s argument is unpersuasive.

2.	Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velaga et al. (WO 2016/001885, Jan. 7, 2016) in view of Skerlj et al. (US 2017/0334916, Nov. 23, 2017).
The teachings of Velaga et al. are discussed above. Velaga et al. do not disclose wherein the composition is a sublingual tablet.
However, Skerlj et al. disclose a composition comprising eliglustat (¶ [0349]) wherein the composition may be in the form of a sublingual tablet (¶ [0350]).
Velaga et al. disclose wherein the composition may be formulated as a tablet. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition as a sublingual tablet since this is a known and effective composition form for eliglustat compositions as taught by Skerlj et al.


Response to Arguments
Applicant’s argues Skerlj does not teach eliglustat stable premix compositions.
The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one reference is required to teach each and every claim limitation. As discussed in the rejection, Velaga et al. disclose eliglustat stable premix compositions. It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Velaga et al. as a sublingual tablet since this is a known and effective composition form for eliglustat compositions as taught by Skerlj et al. Applicant has not explained why it would not have been obvious to have done so. Velaga et al. disclose on page 11 wherein the composition may be formulated as tablets. As such, one of ordinary skill in the art would have had reasonable expectation of success of formulating the composition of Velaga et al. into a sublingual tablet and Applicant’s argument is unpersuasive. 

Conclusion
Claims 2-4, 6-8, 10-14 and 18 are rejected. 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612